[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-13545                  JANUARY 8, 2008
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                      D. C. Docket No. 06-00390-CR-4

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

WAYNE EDWARD SPRINGFIELD,
a.k.a. Michael E. Springfield,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (January 8, 2008)

Before BIRCH, DUBINA, and CARNES, Circuit Judges.

PER CURIAM:

     Wayne E. Springfield appeals his 188-month sentence for one count of
distribution of 5 grams or more of cocain base in violation of 21 U.S.C. §

841(a)(1). His sole contention is that he should have received a downward

departure from the advisory guideline range for his timely acceptance of

responsibility.

      The district court, contrary to the recommendation contained of the

probation officer, gave Springfield a three-level reduction for acceptance of

responsibility pursuant to U.S.S.G. § 3E1.1(a) & (b). The court did so even though

it found Springfield to have been evasive. That reduction lowered the guidelines

range from one of 262 to 327 months to one of 188 months to 235 months. After

considering all of the 18 U.S.C. § 3553(a) factors, the court sentenced Springfield

to the low end of the guidelines range, 188 months.

             The district court did not abuse its discretion in sentencing

Springfield. His contention that the court should have granted the government’s

motion for a U.S.S.G. § 5K1.1 downward departure is not cognizable on appeal.

See United States v. Castellanos, 904 F.2d 1490, 1497 (11th Cir. 1990).

      AFFIRMED.




                                          2